09-5109-ag
         Kaur v. Holder
                                                                                         BIA
                                                                                 A073 507 467
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 9th day of February, two thousand eleven.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                PETER W. HALL,
 9                GERARD E. LYNCH,
10                    Circuit Judges.
11       _________________________________________
12
13       HARMINDER KAUR,
14                Petitioner,
15
16                        v.                                     09-5109-ag
17                                                               NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Jaspreet Singh,
24                                      Jackson Heights, New York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney General;
27                                      Mary Jane Candaux, Assistant Director;
28                                      Stefanie A. Svoren, Trial Attorney,
29                                      Office of Immigration Litigation,
30                                      United States Department of Justice,
31                                      Washington, D.C.
 1
 2       UPON DUE CONSIDERATION of this petition for review of a

 3   Board of Immigration Appeals (“BIA”) decision, it is hereby

 4   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 5   is DENIED.

 6       Petitioner Harminder Kaur, a native of India, seeks

 7   review of the November 16, 2009, order of the BIA denying her

 8   motion to reopen.        In re Harminder Kaur, No. A073 507 467

 9   (B.I.A. Nov. 16, 2009).          We review the BIA’s denial of a

10   motion   to   reopen    for   abuse   of   discretion.    See    Ali   v.

11   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006).              When the BIA

12   evaluates country conditions evidence submitted with a motion

13   to reopen, however, we review those findings for substantial

14   evidence.     See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

15   Cir. 2008).      We assume the parties’ familiarity with the

16   underlying facts and procedural history of the case.

17       The BIA did not abuse its discretion in denying Kaur’s

18   untimely motion to reopen.            See Ali, 448 F.3d at 517.         A

19   motion to reopen must generally be filed no later than 90 days

20   after the date on which the final administrative decision was

21   rendered in the proceedings sought to be reopened.              8 C.F.R.

22   § 1003.2(c)(2).        There is no dispute that Kaur’s motion to

23   reopen, filed in January 2009, was untimely, where the IJ

                                           2
 1   issued a final in absentia order of exclusion in July 1995.

 2   See id.

 3         The time and number limitations do not apply to a motion

 4   to reopen if it is “based on changed circumstances arising in

 5   the   country     of   nationality      or        in    the   country       to    which

 6   deportation has been ordered, if such evidence is material and

 7   was not available and could not have been discovered or

 8   presented       at     the     previous           hearing.”             8        C.F.R.

 9   § 1003.2(c)(3)(ii).          In denying Kaur’s motion to reopen, the

10   BIA did not err in concluding that Kaur failed to demonstrate

11   a material change in country conditions in India.                           See Jian

12   Hui Shao, 546 F.3d at 169.

13         Contrary to Kaur’s contentions, the BIA considered the

14   evidence    she      submitted,   and       did    not    err   in   finding        the

15   documentary evidence inadequate.                       As the BIA noted, her

16   documents were unauthenticated, lacked detail, and failed to

17   explain how any changes in India’s country conditions led to

18   the government’s interest in Kaur.                      Rather, the documents

19   suggested that authorities sought Kaur for the same reason

20   they allegedly sought her before she left.                      Furthermore, the

21   U.S. Department of State’s Country Report on Human Rights

22   Practices in India for 2007 that Kaur submitted with her


                                             3
 1   motion did not state that conditions had worsened, but that

 2   “numerous serious problems remained.” (emphasis added).                 See

 3   Qin Wen Zheng v. Gonzales, 500 F.3d 143, 147 (2d Cir. 2007)

 4   (holding that “the BIA does not abuse its discretion in

 5   crediting   the     State   Department   reports    in    the    face    of

 6   uncorroborated      anecdotal    evidence    to     the    contrary”).

 7   Accordingly, the BIA did not abuse its discretion in denying

 8   Kaur’s motion to reopen based on its finding that the evidence

 9   Kaur    submitted    was    insufficient    to     establish     changed

10   circumstances that would materially alter the outcome of her

11   case.   See Jian Hui Shao, 546 F.3d at 169.                     For     the

12   foregoing reasons, the petition for review is DENIED.                 As we

13   have completed our review, any stay of removal that the Court

14   previously granted in this petition is VACATED, and any

15   pending motion for a stay of removal in this petition is

16   DISMISSED as moot.

17                                    FOR THE COURT:
18                                    Catherine O’Hagan Wolfe, Clerk
19




                                       4